Citation Nr: 1106072	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD
M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to October 
1972.  The Veteran died in February 1996.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In a decision in January 2010, the Board reopened the claim of 
service connection for the cause of the Veteran's death and 
remanded the claim for further development.  In September 2010, 
the Board remanded the claim again for private medical records.  
As the requested development has not been completed, further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The death certificate shows that the Veteran died in February 
1996 at the Annie Penn Memorial Hospital in Reidsville, North 
Carolina.  

In September 2010, the Board remanded the claim for the Appellant 
either to  submit or to authorize VA to obtain on her behalf the 
records of Annie Penn Memorial Hospital.  In December 2010, the 
Appellant submitted VA Form 21-4142, authorizing VA to obtain 
records from Annie Penn Memorial Hospital in Reidsville, North 
Carolina. 

As the records have not been requested, further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  With the current authorization form the 
Appellant, obtain records from the Annie 
Penn Memorial Hospital in Reidsville, North 
Carolina, pertaining to the Veteran's 
terminal treatment and hospitalization in 
February 1996.  If no records can be found 
or further efforts to obtain the records 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).

2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Appellant and her 
representative a supplemental statement of 
the case and return the case to the Board.





The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



